Citation Nr: 0336807	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected major depressive disorder.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from December 1979 to December 
1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the RO.  

(The matter of an increased rating in excess of 30 percent 
for the service-connected major depressive disorder is 
discussed in the REMAND portion of this document.)  



FINDING OF FACT

The veteran's depressive disorder is manifested by depressed 
mood, sleep disturbance, irritability, mood swings and 
anxiety and is shown to be productive of a disability picture 
that more nearly approximates that occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks since service.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent for the service-connected major depressive disorder 
have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 including 
Diagnostic Code 9434 (2003)  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from December 1979 to 
December 1999.  Service medical records reveal that the 
veteran sought treatment for depression during service.  

In a June 2002 rating decision, the RO granted service 
connection for major depressive disorder with an initial 10 
percent rating assigned, effective on the effective date of 
service connection.  The veteran timely appealed the initial 
10 percent rating assigned.  

In his October 2002 Substantive Appeal (VA Form 9), the 
veteran asserted that his service-connected major depressive 
disorder was severe enough to warrant a 30 percent 
evaluation.  

The veteran was afforded a VA examination in April 2002.  The 
examiner noted that the service medical records revealed that 
he was initially treated for anxiety and depression in 
approximately 1982.  At that time, he denied having had any 
specific military or personal problems, but felt anxious and 
occasionally dysphoric.  What he believed were panic attacks 
really were described as anxiety attacks or generalized 
anxiety without panic.  

The examiner also noted that the veteran was evaluated again 
in April 1983 because he applied for a position as an air 
traffic controller.  With his history of having been treated 
for what they had diagnosed at that time as a generalized 
anxiety disorder, he had to be evaluated psychiatrically.  

The evaluation at that time suggested that there were "no 
mental health problems," and that there were no psychiatric 
impediments to his becoming an air traffic controller.  

There was no treatment again until approximately 1988 when 
the veteran reached out for treatment secondary to relatively 
strong feelings of anxiety.  He had arguments with his wife 
and had difficulty with insomnia and in general, felt 
"trapped."  He was treated initially as an outpatient and 
then was admitted to Eglin Air Force Base Hospital in 
November 1998 for approximately three weeks.  

The discharge diagnoses at that time were those of 
generalized anxiety disorder with anxiety attacks (no panic) 
and some dysphoria and also Axis II of a Passive-Dependent 
Personality Disorder with Obsessive features.  He was 
assigned a Global Assessment of Functioning (GAF) score of 
70-80 at that time.  He followed outpatient-wise for a few 
months.  

His next contact for treatment occurred in approximately 1995 
when he was in Japan and lasted for a year or so.  He was at 
that time diagnosed with a major depressive disorder that was 
considered moderate and that included melancholic trends.  He 
had some trouble with some of the SSRI's, such that he was 
placed on Pamelor.  

According to the veteran, his next treatment occurred in 
approximately 1998 and continued up until the time he was 
discharged, according to his report, at Edwards Air Force 
Base.  He was at that time seen on a quarterly basis only for 
medication management and prescribed Serzone and Pamelor. 

Since discharge from the military, the veteran reported that 
he had been followed on an outpatient basis by his family 
care practitioner.  He was seen quarterly for medication 
management and was taking Tofranil 100 mg hs.  He did not 
feel that the medication was of much value.  

The veteran described himself as being anhedonic and asiergic 
and not having much motivation.  He described himself as 
being unhappy, depressed and having difficulty with loss of 
libido and erectile dysfunction.  He reported sleeping only 
three or four hours a night and having anxiety episodically 
and trouble concentrating.  He denied having difficulties 
with his appetite, and there were no psychotic symptoms.  The 
veteran reported that things were well with regard to his 
marriage and his children.  

On mental status examination, the veteran was alert, oriented 
in all three spheres, in good contact with routine aspects of 
reality and showed no signs or symptoms of psychosis.  He 
spoke in normal tones, rhythm and rates.  His conversation 
was relevant, coherent, goal-directed and organized.  

There was no question that the veteran appeared to be 
somewhat dysphoric in a kind of washed-out way.  His affect 
seemed sluggish and somewhat underresponsive as well as on 
the retiring and withdrawn side.  He had a rather unhappy 
facial expression, though he was not depressed to the point 
of tears or psychomotor retardation.  

His memory and intellect were very clearly well above average 
capacity.  He showed no major impediments in insight or 
judgment.  He impressed the examiner as a man who had little 
or no motivation or energy, had a poor outlook on life, felt 
helpless and hopeless and essentially had very low self 
esteem, little interest in what was going on around him and 
was episodically frightened by his world to the point where 
he became overtly anxious.  

It was regarded by the examiner as a chronic condition that 
had existed from his early childhood and was very apparent 
during his military experience and treated there.  

The overall clinical impression was one of a major depressive 
disorder that was recurrent and appeared to be of moderate to 
occasionally moderately severe intensity with some anxiety 
features attached.  There was also clearly a passive-
dependent personality disorder apparent with related low self 
esteem and anxiety about the world's demands.  

Based on a review of the available medical records, including 
the claims file, as well as the currently conducted clinical 
examination, and assuming that the information gathered was 
factual and accurate, the examiner opined within a reasonable 
degree of scientific-professional certainty that the veteran 
exhibited a major depressive disorder, recurrent, moderate to 
moderately severe intensity (with some features of anxiety); 
Passive-Dependent Personality Disorder, and a Global 
Assessment of Functioning (GAF) of 65-70.  

The examiner concluded that the veteran had a chronic 
depressive disorder with anxiety ever since his childhood and 
exposure to an abusive and alcoholic father.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).  

The veteran's service-connected major depressive disorder has 
been initially rated as 10 percent disabling under 38 C.F.R. 
§ 4.130, including Diagnostic Code 9434 (2003).  A 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9434 (2003).  

A 30 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9434 (2003).  

In considering the evidence of record, the Board finds that 
the level of disability referable to the service-connected 
major depressive disorder is shown to more nearly approximate 
the criteria for the assignment of an initial 30 percent 
rating since the date of the claim of service connection.  
Specifically, the veteran has continued to report symptoms 
such as depressed mood, anxiety, insomnia and little 
motivation with a poor outlook on life.  

The examiner indicated that there was no question that the 
veteran appeared to be somewhat dysphoric in a kind of 
washed-out way.  His affect seemed sluggish and somewhat 
underresponsive as well as on the retiring and withdrawn 
side.  He had a rather unhappy facial expression and felt 
helpless and hopeless.  

The examiner also noted that the veteran had very low self 
esteem, little interest in what was going on around him and 
who was episodically frightened by his world to the point 
where he became overtly anxious.  

Importantly, the examiner classified the service-connected 
major depressive disorder as recurrent and moderate to 
occasionally moderately severe intensity with some anxiety 
features attached.  

The Board has also considered whether the veteran was 
entitled to "staged" ratings for her service-connected low 
back disability as prescribed by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since service, the service-
connected disability is shown to have been disabling as 
currently rated.  

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA, published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001), have since been 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326.  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

To the extent that the action taken hereinabove is favorable 
to the veteran, the Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts is required.  





ORDER

An initial rating of 30 percent for the service-connected 
major depressive disorder is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  



REMAND

The veteran asserts that he is entitled to an increased 
rating for the service-connected major depressive disorder.  

The Board notes that the statutes governing assistance to 
claimants and the benefit of the doubt were recently amended 
via the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the RO did in fact provide two letters to the 
veteran, one in March 2002 and the other in May 2002, in 
compliance with the VCAA directives, and the directives set 
forth in Quartuccio.   

However, these letters provided the requisite duty to assist 
for the initial claim of service connection.  The RO 
thereafter failed to provide the requisite letter to the 
veteran after he appealed the initial rating assigned 
subsequent to the grant of service connection.  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA and that the RO has not 
fulfilled its duty to assist the veteran in this case with 
regard to the increased rating issue.  

The RO in this regard should afford the veteran an 
opportunity to present all pertinent treatment records or 
evidence in support of his claim for increase.  In addition, 
the RO should undertake any other indicated development 
deemed necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must advise the veteran of the 
provisions of VCAA and provide him with 
that notice required by 38 U.S.C.A. 
§ 5103(a).  With regard to the claim for 
increase, the notice must advise the 
veteran that an initial 30 percent rating 
has been assigned for the service-
connected major depressive disorder and 
tell him what evidence is needed to show 
an increase in severity in excess of 30 
percent, including, but not limited to 
private and/or VA treatment records.  
 
2.  The veteran must also be advised that 
it is his responsibility, and his alone, 
to provide the foregoing evidence, but 
that VA will make reasonable efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof, and that VA will notify him of 
evidence he identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.  

4.   Upon completion of the foregoing 
development, the RO should review the 
veteran's claim for an increased rating 
higher 30 percent, if indicated.  If this 
matter remains on appeal, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) in accord 
with 38 C.F.R. §§ 19.31 and 19.38.  They 
should be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



